Name: Commission Regulation (EEC) No 3335/86 of 31 October 1986 amending Regulation (EEC) No 3225/86 on the supply of common wheat flour to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/42 Official Journal of the European Communities 1 . 11 . 86 COMMISSION REGULATION (EEC) No 3335/86 of 31 October 1986 amending Regulation (EEC) No 3225/86 on the supply of common wheat flour to the World Food Programme (WFP) as food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas Commission Regulation (EEC) No 3225/86 (4) issued an invitation to tender for the supply, as food aid, of 2 055 tonnes of common wheat flour to the WFP for Algeria ; whereas, following a request by the beneficiary, some of the conditions specified in Annex IV to the Regulation should be altered ; Article 1 Annex IV to Regulation (EEC) No 3225/86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 2 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139 , 24 . 5 . 1986, p . 29 . 0 OT No L 300, 24 . 10 . 1986, p . 11 . 1 . 11 . 86 Official Journal of the European Communities No L 306/43 ANNEX 'ANNEX IV 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Algeria 4. Product to be mobilized : common wheat flour 5 . Total quantity : 2 055 tonnes (2 815 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, ¥-75007 Paris (Telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 g, lined with woven polypropylene sacks of 110 g. The top edge of the sacks will be sewn together  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'ALGÃ RIE 0318100 / FARINE DE BLÃ  / ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 1 2. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 12 November 1986 16. Shipment period : 1 to 20 December 1986 1 7 . Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded.'